Citation Nr: 0905249	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-23 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for diaphragmatic hernia with gastroesophageal 
reflux disorder (GERD).

2.  Entitlement to an increased (compensable) rating for a 
respiratory disorder characterized as allergic rhinitis 
(claimed as allergies).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had 21 years of active service from September 
1952 to March 1973.  He was born in June 1931.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in January 2005.  

To clarify the specific issues now on appeal, it is noted 
that in a rating action in 1974, service connection was 
initially granted for a gastrointestinal disability 
characterized as "psychophysiological gastrointestinal 
disorders associated with nausea and epigastric distress" 
from the day following separation from service, for which a 
10 percent rating was assigned.  At that same time, service 
connection was granted for spondylosis of the lower dorsal 
and lower cervical spine (as a single entity) and 
diaphragmatic hernia, the former of which is not part of the 
current appeal.

In the pertinent VARO action taken in January 2005, separate 
service connection was granted for cervical spondylosis, for 
which a 10 percent rating was assigned; separate service 
connection was granted for thoracic spondylosis, rated at 10 
percent; service connection was granted for left shoulder 
degenerative disease, rated at 10 percent; service connection 
was granted for right shoulder degenerative disease, rated at 
10 percent; and service connection was granted for allergic 
rhinitis (claimed as allergies) for which a noncompensable (0 
percent) rating was assigned.  

The January 2005 rating action also "closed out" the single 
10 percent rating assigned for the gastrointestinal 
disability as described above, and separated the ratings into 
the following, effective January 8, 2004: generalized anxiety 
disorder (previously psychophysiological disorder), for which 
a 10 percent was assigned; and "closed out" the 10 percent 
rating assigned for the diaphragmatic hernia identified 
above, and entered a new aggregate service-connected 
disability, specifically "diaphragmatic hernia with 
gastroesophageal reflux disorder (GERD)" for which a 
noncompensable rating was assigned under Diagnostic Code 7346 
from January 8, 2004.  The rating also continued the prior 
noncompensable rating for service connected allergic 
rhinitis.

The Veteran has not disagreed with the 10 percent rating 
assigned for the psychophysiological component of the newly 
separated gastrointestinal disability, and that issue is not 
part of the current appeal.

However, with regard only to GERD, since the Veteran contests 
the disability evaluation that was assigned following the 
initial grant of service connection, this matter therefore is 
to be distinguished from one in which a claim for an 
increased rating of a disability has been filed long after a 
grant of service connection.  As to the original assignment 
of a disability evaluation, VA must address all evidence that 
was of record from the date the filing of the claim on which 
service connection was granted (or from any other applicable 
effective date).  See Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  
Based upon the above information, the current appeal with 
regard to GERD is from the initial grant of service 
connection and rating (albeit the GERD was then added to an 
already service-connected disability, the diaphragmatic 
hernia, for rating purposes).

In a rating in April 2005, the VARO denied entitlement to 
service connection for asthma, breathing problems when 
sleeping (apnea), and colon polyps.

The Veteran provided testimony at a hearing via 
videoconference at the VARO before the undersigned Veterans 
Law Judge sitting in Washington, DC, in February 2007; a 
transcript (Tr.) is of record. 




In July 2007, the undersigned Judge granted the Veteran's 
motion to advance the case on the docket pursuant to 38 
U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

The case was remanded by the Board in July 2007  Since then, 
the rating has been increased from noncompensable to 10 
percent disabling for issue #1 from the initial date in 2004.  
However, since that is not the maximum, the issue remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 



FINDINGS OF FACT

1.  The Veteran's GERD or dyspepsia with history of 
diaphragmatic hernia is manifested by bloating for which he 
takes daily medications; this is not productive of 
considerable impairment of health.

2.  The Veteran's primarily seasonal allergic rhinitis is 
controlled by the use of loratadine (Claritin), without nasal 
obstruction, polyps, or lung or sinus impairment. 



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for GERD with history of diaphragmatic hernia 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.14, 4.114, Diagnostic Code 7346 (2007).

2.  The criteria for an increased (compensable) rating for 
allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6510-6514, 
6522 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the 

essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); petition for cert. granted (U.S. June 16, 2008) 
(No. 07-1209).

The Veteran received numerous notices in the course of his 
current claims which informed him of all pertinent 
requirements for supporting the claim.  The Board finds that 
the content of the letters and other communications complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional 
information was obtained and entered into the record.  The 
purpose behind the notice requirement has been satisfied, 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

The Board is mindful of the new guidelines which have 
recently been issued by the Court with regard to increased 
rating cases and mandatory notice, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this regard, the 
notifications to the Veteran were entirely adequate to inform 
him (and the understanding of that information was so 
acknowledged at the most recent hearing), or any reasonable 
person for that matter, of what was required, and that he 
needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life; his 
responses confirm that he understood those ramifications and 
mandates.  There is no prejudicial error either alleged or 
shown in this regard.  

The case has been remanded, and it appears that all 
obtainable evidence identified by the Veteran relative to his 
claims has been obtained and associated with the claims file, 
and other than with regard to the arguments raised with 
regard to disability "activity" for purposes of an 
examination which will be addressed below, neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the current appeal.  As noted above, 
neither the Veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

As noted above, development has taken place in this case, and 
in the aggregate, the Veteran and his representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claim, see, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that both the appellant 
and the representative had demonstrated actual knowledge of 
the information and evidence necessary to establish the 
claim), and related notification requirements have been 
fulfilled. 

In addition, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Veteran was sent 
that information.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

No useful purpose would be served in remanding this matter 
for yet more development as to the issue.  Such action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 
II.  General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).   

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  Lay statements may serve to support a claim by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence); see also Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

III.  Diaphragmatic hernia with (GERD)

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.   

The provisions of 38 C.F.R. § 4.31 indicate that a zero 
percent evaluation will be assigned when the symptomatology 
required for a compensable rating is not shown. 

Ratings under Diagnostic Codes (DCs) 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture.  In general, many of these diseases co-exist, and do 
not lend themselves to distinct and separate diagnostic 
evaluations without violating the anti-pyramiding principles 
of 38 C.F.R. § 4.14.

The Veteran's GERD with a history of diaphragmatic hernia is 
rated by analogy to hiatal hernia under 38 C.F.R. § 4.114, DC 
7346.  Under this code, the maximum schedular rating of 60 
percent is warranted when there are symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is warranted when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted for two or more of the symptoms 
for the 30 percent evaluation of less severity.

Under 38 C.F.R. § 4.114, DC 7338 (inguinal hernia), a 
noncompensable rating is warranted where the inguinal hernia 
is small, reducible, or without true hernia protrusion, or 
where it is not operated, but remediable. 

Under DC 7338, a small, reducible hernia, a hernia without 
true hernia protrusion, or a hernia that is preoperative but 
remediable is rated as noncompensable.  A 10 percent rating 
is warranted for a recurrent post-operative hernia that is 
readily reducible and well supported by a truss or belt.  A 
small, post-operative recurrent 

hernia or an unoperated irremediable hernia that is not well 
supportable by a truss or that is not readily reducible 
warrants a 30 percent schedular rating.  A large post- 
operative, recurrent hernia that is considered inoperable, 
which is not well supported under ordinary conditions and is 
not readily reducible warrants a 60 percent rating.  38 
C.F.R. § 4.114, DC 7338.

Alternatively, GERD may be evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7399-7304,  a combined diagnostic code which refers to an 
unlisted condition (DC 7399) and gastric ulcer (DC 7304).  38 
C.F.R. § 4.27.  Under 7304, a 10 percent evaluation is 
assigned for mild disability with recurring symptoms once or 
twice a year.  A 20 percent evaluation is assigned for 
moderate disability with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration, or with continuous moderate manifestations.  38 
C.F.R. § 4.114, Diagnostic Code 7305.

Weight loss is a criterion for a disability rating higher 
than currently assigned for the Veteran's gastrointestinal 
disorder under Diagnostic Codes 7305 and 7346.  For purposes 
of evaluating conditions in section 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained over 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  See 38 C.F.R. § 4.112.

Prior treatment records are in the file for comparative 
purposes.  In clinical reports from various military 
facilities wherein he was seen after separation, he 
complained of abdominal pain and bloating.  He was diagnosed 
with GERD at a private facility in 2001 or thereabouts.  
Adenomatous polyps were removed in 2001.  He was started on 
medication with good symptomatic relief.  He said in 2003 
that he had rare breakthrough of dyspepsia when he ate a 
heavy meal or was under stress.  Controlled GERD was 
diagnosed.


On VA examination in 2004, the Veteran said that with the use 
of medication (Ranitidine), his symptoms had improved and he 
had no problems swallowing or with dysphasia.  Physical 
examination was normal.

He contacted VA in December 2006 for diarrhea, vomiting, and 
several days of involuntary hiccups; he was told by phone to 
use Imodium.

The Veteran was seen in February 2007 for evaluation of his 
hernia, which he said he had had since 1973.  He was having 
some slow aching pain on certain activities.  The problem 
involved with surgical repair of hernias in elderly patients 
was discussed, and he opted to use a belt on the left.  There 
was a soft "4-5" ovoid bulge above the inguinal ligament on 
the left.  A colonoscopy was undertaken by VA in March 2007.  
A polyp was removed from the transverse colon which was 
benign.  He was issued a truss in April 2007 which was later 
readjusted and he was given further instructions on its use.  
When seen in July 2007, there were no abnormal complaints or 
abnormal findings.  He was taking his medications.

As noted in the prior Board remand, the Veteran has testified 
that he has moderately severe shoulder and arm pain which he 
associates with his GERD.  Tr. at 3-4, 8-9.  He said that he 
has trouble swallowing and has had episodes of regurgitation.  
Tr. at 4, 12.  The Veteran has indicated that he takes daily 
Ranitidine for his heartburn symptoms/GERD.  Tr. at 5.  He 
has discussed his hernias.  Tr. at 6-8.  It was specifically 
asked that the case be remanded to acquire all those 
pertinent records and follow-up reports.  Tr. at 7-8.  This 
was done, and the evidence is on file.

A special VA examination was undertaken in July 2008, 
complete report from which is of record.  The Veteran's 
entire file was reviewed including his history of 
gastrointestinal distress of one sort of another.  He had 
developed GERD in about 1999, since which time he had been 
given Zantac once or twice a day.  He said he had had no 
history of rectal bleeding, hematemesis, or melena.  There 
had been no significant weight gain or loss.  A small hiatal 
hernia had been found in 1972, and not seen on subsequent 
testing.  He said that in 2004 he began to have problems of 

getting food or fluid to insert from the throat into the 
esophagus, but once this was done, it would pass through.  He 
had not mentioned the symptoms to his primary care-givers, 
and he continued now only to take Ranitidine or Zantac on a 
daily basis.  He had not had wheezing, coughing or choking 
relating to nocturnal reflux.  He talked about his hernia on 
the left, but the examiner noted that this was in fact an 
inguinal hernia for which he was wearing a truss.  At no time 
had he undergone repair of hiatal or diaphragmatic hernia.  
Other than episodes of abdominal bloating, he had had no 
material weight loss, gastrointestinal bleeding, anemia, or 
associated respiratory symptoms specifically related to his 
GERD.  He said he had been retired from work for 12 years.

Based upon the evidence, the Board finds that the Veteran's 
GERD symptoms are minimal, consisting primarily of bloating 
for which he takes daily medications.  However, since he does 
have ongoing manifestations, there is no reason to question 
the recent assignment of the initial 10 percent disability 
rating for the GERD.  It is noted that he has an apparently 
unrelated mild inguinal hernia, for which he wears a truss, 
but no sign of hiatal or diaphragmatic hernias nor has he 
ever has surgery for such.  He complains of arm symptoms, but 
there is nothing to associate these with his GERD, and they 
are more likely attributable to his arthritis, for which he 
already also receives VA compensation.  

However, there is no evidence that the GERD-related symptoms 
are productive of considerable impairment of health or that 
he experiences symptoms such as dysphagia or pyrosis.  He 
does not now exhibit additional manifestations including of a 
diaphragmatic hernia.  Moreover, his GERD symptoms have been 
entirely consistent and at a stable level through the period 
on appeal, and thus do not warrant staged rating.  A higher 
initial disability rating is not warranted.

IV.  Respiratory disorder characterized as allergic rhinitis
(claimed as allergies)

Under  38 C.F.R. § 4.97, Diagnostic Code 6522, allergic or 
vasomotor rhinitis is rated according to the presence of 
polyps.  If a polyp is shown, a 30 percent rating is 
warranted.  If no polyp is shown, then a 10 percent rating is 
warranted if there is greater than 50 percent obstruction of 
nasal passages on both sides or complete obstruction on one 
side. 

Sinusitis is rated according to a general rating formula.  A 
10 percent rating is warranted where there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A noncompensable rating is warranted 
where sinusitis is detected by x-ray only.  Note: An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510 through 6514.

Earlier treatment records are in the file for comparative 
purposes.  For years, the veteran has complained of a running 
nose and mild congestion, and has used nasal sprays and 
antihistamines.  He has not had polyps or nasal obstruction.  
In the first years of identified symptoms, for which he has 
recently provided duplicate copies of some records, he was 
given allergy injections and had some evidence of sinusitis, 
but this has not been shown for years.

On VA examination in April 2004, he was found to have mild 
serous nasal discharge.  The diagnosis was allergic rhinitis.

The Veteran has testified that he uses nasal spray medication 
for his allergic rhinitis.  Tr. at 10.  He indicated that he 
had post-nasal drip, and problems would become worse in the 
Spring.  Tr. at 10-11, 13.  He also used a prescribed 
inhaler, Albuterol, and had chest constriction.  Tr. at 12-
13, 14.  

Private clinical records received at the time of the hearing 
reflect care for bronchitis and possible reactive airways 
disease in June 2006.  He had been seen in the emergency room 
with symptoms to include productive cough for several days 
but without chest pain or fever.  He was also found to have a 
small lung nodule.  He said he was taking Loratadine, 
Robitussin, and Sudafed from VA.  After evaluation of his 
oxygen levels to rule out hypoxia, and finds showed room air 
saturation of 94 percent, which was felt to be adequate, his 
Albuterol dosage was adjusted and he was given liquid 
Tussionex for the associated coughing.  There was no 
shortness of breath or other symptoms.

He was seen by VA in July 2006 and reported the prior month's 
experience.  The cough was gone, and he said he felt the 
medications had helped.  He was now taking only the Claritin.  
He was a bit concerned about the nodule that had been found 
and that he had developed night sweats over the prior 3 
weeks.  He gave a history of having smoked, but said he had 
not done so since 1962.  He said at one time he had had 
asthma but now he only had some allergies.  On examination, 
his nose, chest and lungs were clear and there were no 
wheezes, rales, etc.

On VA evaluation in July 2007, he was continuing his 
medications for his allergic rhinitis.  He had some 
complaints of "dryness" and he was given information about 
which medications tended to have that effect and which did 
not.  His chest and nose were normal on examination.

In January 2008, he said that the climate had been impacting 
him and he was using a humidifier because of the dryness.  In 
March 2008, he was noted to still have several stable nodules 
of both lungs, unchanged since September 2006 and no further 
work-up was needed therefore.

Special respiratory examination was undertaken by VA in July 
2008 at which time his entire file was reviewed.   He was 
noted to have a long history of allergic rhinitis, and had 
had skin testing in 1967 after which he had had injections.  
He had also had an occasional bout of sinusitis but had not 
required antibiotics for that for years.  His symptoms would 
become more problematic in the spring and early summer, and 
less so in the winter and fall.  He had been taking 
Loratadine once a day and nasal steroid spray twice daily.  
He was not taking anything for bronchospasm.  The recently 
noted lung nodule was felt to be unremarkable.  On 
examination, he had normal nasal passages and nasal mucosa.  
There was no sign of any obstruction.  He had no nasal polyps 
or significant tenderness.  Chest X-rays were normal.  On 
pulmonary function testing in July 2008, findings were said 
to be acceptable and airflows were within normal limits.


From the outset, and as identified by the Veteran's 
representative in his recent presentation, the Board is well 
aware of the Court decision in Ardison v. Brown, 6 Vet. App. 
405, 408 (1994), a case which, like this one, concerned the 
evaluation of a service-connected disorder which fluctuated 
in its degree of disability, in that instance, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court also remanded 
that case for VA to schedule the Veteran for an examination 
during an "active" stage or during an outbreak of the skin 
disorder.  Ardison, at 408; see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) (holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed").  

However, that requirement must also be compared with Voerth 
v. West, 13 Vet. App. 117, 122 (1999), where another 
examination was held not to be required when the disability 
in question did not adversely affect earning potential, and 
wherein the Court held that the Board did not err in not 
requiring an additional examination during a period of 
inflammation.  

In fact, in this case, theVeteran's most recent specialized 
VA examination was undertaken in July 2008, at a time when he 
himself had indicated he was apt to have exacerbations, so 
there has been no harm done in accepting those results as 
reflective of his actual impairment, particularly since they 
are backed up by additional and entirely consistent clinical 
results from a variety of other time-frames.

In assessing the allergic rhinitis, it is noted that some 
years ago he was given specialized testing and allergy 
injections, but this had not occurred for years.  He also had 
a history of sinusitis in the distant past, which has not 
recurred in the recent past.  In rating him for purposes of 
compensation, history is considered in the overall context, 
but the primary pivotal area of interest is current 
symptomatology.  In this regard, the Veteran has no nasal 
polyps and no obstruction; in fact, he has minimal symptoms 
except for his rhinitis for which he takes daily medications 
and uses a nasal spray.  Regardless of under which diagnostic 
code he is rated, he does not have such symptoms as to 
warrant a compensable rating.  A reasonable doubt is not 
raised in that regard to be resolved in his favor.


V.  Additional Considerations

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In the instant case, the Veteran has not reported, and record 
does not suggest, marked interference with employment other 
than contemplated within schedular standards, or frequent 
periods of hospitalization due to the GERD or allergies.  He 
is now well into his 70's and is not working in any event, 
having retired some 12 or so years ago at least.  There is no 
evidence thatany of these service-connected disabilities 
present an unusual or exceptional disability picture.  The 
Board finds that the Veteran's symptoms are consistent with 
the criteria in the Rating Schedule.

The Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  Therefore, the Board concludes that the 
question of an extra-schedular rating has not been raised, 
and need not be further herein addressed.  Shipwash v. Brown, 
8 Vet. App. 218 (1995).





ORDER

Entitlement to an initial disability rating in excess of 10 
percent for diaphragmatic hernia with gastroesophageal reflux 
disorder (GERD) is denied.

Entitlement to an increased (compensable) rating for a 
respiratory disorder characterized as allergic rhinitis 
(claimed as allergies) is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


